Citation Nr: 1615300	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) in the amount of $2,123.25 was properly created.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) determination that retroactively terminated the Veteran's educational assistance (apprenticeship) benefits under Chapter 30 of Title 38 of the United States Code, effective September 11, 2010, creating an overpayment in the amount of $2,123.25.  He appeals with respect to the validity of the debt.  Although jurisdiction of the Veteran's claims file lies in the Fort Harrison, Montana, RO, the Agency of Original Jurisdiction (AOJ) for this appeal is the Muskogee, Oklahoma, Education Center, where claims pertaining to educational assistance for the western region are processed.  The appeal was remanded in November 2014 and again in July 2015.  


FINDING OF FACT

There is no certification that the Veteran participated in an apprenticeship program during the period from September 12, 2010, through December 30, 2010; therefore, he was not entitled to payments covering training during that period, and the debt in the amount of $2,123.25, was valid.


CONCLUSION OF LAW

An overpayment of Chapter 30 (MGIB) educational assistance benefits in the calculated amount of $2,123.25, was properly created and assessed against the Veteran.  38 U.S.C.A. §§ 3680(c), 5113 (West 2014); 38 C.F.R. §§ 21.7140(c)(2), 21.7152 (2015).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. §§ 3.159(b), 21.1031, 21.1032 (2015).  Throughout the pendency of the claim, the Veteran has been informed of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), 21.1031, 21.1032 (2015).  Here, the appeal was remanded in December 2014 to obtain additional information from the Veteran and/or the training establishment.  The Veteran failed to respond, and the information was obtained from the training establishment.  The Veteran was informed of this, and provided an opportunity to respond, of which he did not avail himself.  The Board remands also directed that the Veteran's representative be afforded an opportunity to provide additional arguments, but the representative failed to respond.  Despite the outcome, all actions required by VA to comply with the remand directives were accomplished, and there has been substantial compliance with the remand development orders.  See Stegall v. West, 11 Vet. App. 268 (1998; Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In March 2010, the Veteran applied for VA educational assistance under the Montgomery GI Bill (MGIB) for an apprenticeship program with the Forest Service as a wildland firefighter.  In June 2010, he was awarded educational assistance for the program, beginning in March 2010.  He was paid benefits for the apprenticeship program for the period through December 2010; the payment for December 2010 was made in February 2011.  

An unsigned, undated "Monthly Certification of On-the-Job and Apprenticeship Training" was date-stamped as received at the AOJ in May 2011.  The months to be certified were from January 2011 through April 2011.  Handwritten in the remarks section was the statement "I'm no longer enrolled in an apprenticeship program."  Accordingly, no further payments were made by VA.  

In a "Notice of Change in Student Status" form, dated in November 2011, the certifying official for the wildland firefighter apprenticeship program stated that the Veteran had resigned September 11, 2010.  An attached personnel action form indicated that the Veteran resigned from the USDA Forest Service effective September 11, 2010.  

In December 2011, the AOJ informed the Veteran that it had recently received information regarding his apprenticeship training from his employer, which notified the AOJ that the Veteran terminated his training on September 11, 2010.  As a result, his apprenticeship benefits were terminated effective September 11, 2010, which had created a debt in the amount of $2,123.25, representing payments for October 2010 and December 2010.  

The Veteran responded with an notice of disagreement received in January 2012.  He asserted that his employment (on-the-job training) with the Forest Service as a wildland firefighter did indeed end in September 2010, but that the reason for ending his apprenticeship was so that he could immediately begin another one, with Mountain States Line Constructors, where he worked through October 2010 and during December 2010.  He stated in January 2012 that he completed paperwork to switch his apprenticeship hours from the Forest Service to Mountain States to avoid the current overpayment problem.  

In a May 2012 statement of the case (SOC), the AOJ indicated that there was no record of VA having received the Veteran's request for a change of program or place of training, a training agreement, enrollment certification, or monthly hours he had completed with Mountain States Line Constructors.  He was advised to request a certifying official with Mountain States Line Constructors to submit the required information to VA to review for processing.  

In reply, with his substantive appeal in July 2012, the Veteran furnished a statement reiterating that he did not incur a debt to VA.  He submitted an "Apprentice Full Report" form from Mountain States Line Constructors, created in June 2012, which showed that his training assignments consisted of "Par (Mt)" from September 13, 2010 to October 25, 2010 and "Ward Electric" from December 1, 2010 to December 31, 2010.  Also, in a section of the form for VA information, a "VA application date" of September 27, 2010 was noted, along with an address for the AOJ.  No signature was provided.   

In response, a January 2013 AOJ letter informed the Veteran that the AOJ must receive a training agreement, a record of hours trained for each month, and an enrollment certification from Mountain States Line Constructors before benefits could be processed.  He was requested to ask the certifying official at Mountain States Line Constructors to submit the needed information as soon as possible.  If entitled to benefits, his debt could be reduced or eliminated.  He was also told that if he did not respond within 30 days, the AOJ would move forward with his appeal.  No response was received from the Veteran or the training facility.  

Pursuant to the November 2014 Board remand, the AOJ contacted the Mountain States Line Constructors in February 2015.  The AOJ was informed that the Veteran had applied for the 2010 term, and had been sent the forms to complete.  He was also supposed to submit hours and pay stubs to the school for certification, but he did not follow up with the school.  

In February 2015, the Veteran was sent a letter asking him to provide copies of his training agreement, hours trained each month, and enrollment certification for his attendance with Mountain States Line Constructors, for the period from September 2010 to December 2010.  He was informed that copies had also been requested from the training establishment.  He was told that if the documents were not received within 30 days, the appeal would be continued without the information.  He was also provided with this information in the March 2015 supplemental statement of the case (SSOC), which notified him of the continued denial of his appeal.  He did not respond to either the February 2015 letter or the March 2015 SSOC.

VA will pay educational assistance to a Veteran pursuing an apprenticeship or other on-the-job training only after (i) the training establishment has certified his or her enrollment in the training program, and (ii) VA has received from the Veteran and the training establishment a certification of the hours worked.  38 U.S.C.A. § 3680(c); 38 C.F.R. §§ 21.7140(c)(2); 21.7152.  These are statutory requirements, i.e., specifically required by a law enacted by Congress, and compliance cannot be waived by VA.  In other words, even if the Veteran worked as an apprentice during the relevant time period, he is not entitled to payment unless the legally required documentation is received.  

Here, despite the above-described efforts to obtain verification of the period that the Veteran stated that he was participating in an apprenticeship program from September through December 2010 (exclusive of November 2010), no verification was received.  The Veteran's attempted verification consisted of unsigned, undated documents, which did not include the necessary certification from the training establishment, or certification of the hours worked.  The training establishment declined to provide verification; instead, VA was informed that the Veteran had not completed the necessary documentation for enrollment or certification.  The Veteran has provided no response on his own behalf to this information.

Given these factors, the Board finds that the weight of the evidence is against the Veteran's claim.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

The appeal is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


